AO 245B (Rev. 09/19)
                          Case 2:20-cr-00103-JTR Document 13 Filed 03/11/21 Page 1 of 4
                       Judgment in a Criminal Case
                                                                                                                               F~lED
                                                                                                                           U.S. DISTRICT COURT
                       Sheet I                                                                                         EASTER~ DISTRICT ARKANSAS

                                                                                                                               MAR 1 l 2021
                                          UNITED STATES DISTRICT COURT
                                                                                                                  JAM~S W. McCORfVIACK CLE
                                                           Eastern District of Arkansas
                                                                                                   AMENDED
                                                                                                                  By:. __      -V~
                                                                                                                                                 OEPCLE
                                                                           )
              UNITED STA TES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                      )
                         Marcus McIntosh
                                                                           )
                                                                           )       Case Number: 2:20-CR-103 JTR
                                                                           )       USM Number: 04087-045
                                                                           )
                                                                           )        Blake Byrd
                                                                           )       Defendant's Attorney
THE DEFENDANT:
[i1 pleaded guilty to count(s)          1 Misdemeanor Information a Class A Misdemeanor
O pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. 1791(a)(2)              Possession of a prohibited object y a prison inmate                       11/1/2019                1




       The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.                                        - -4- -         of this judgment. The sentence is imposed pursuant to

0   The defendant has been found not guilty on count(s)
D Count(s)                                              Dis        0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           2/9/2021
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judg ~




                                                                                          J. Thomas Ray, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                                                          3/11/2021
                                                                        Date
                          Case 2:20-cr-00103-JTR Document 13 Filed 03/11/21 Page 2 of 4
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                       Judgment - Page      2       of        4
 DEFENDANT: Marcus McIntosh
 CASE NUMBER: 2:20-CR-103 JTR

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  5 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.




      D The court makes the following recommendations to the Bureau of Prisons:




      li1'l The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.       on
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                         to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STA TES MARSHAL


                                                                         By
                                                                              --------=o=-=E=Pu:--:-T=Y~UN=-=IT=E=o--cs-T_A_T-ES_M_AR-SHA_L
                                                                                                                                          _ _ _ _ __
AO 245B (Rev. 09/19)       Case
                       Judgment  in a2:20-cr-00103-JTR
                                     Criminal Case              Document 13 Filed 03/11/21 Page 3 of 4
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment- Page       3      of      4
 DEFENDANT: Marcus McIntosh
 CASE NUMBER: 2:20-CR-103 JTR
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                 Fine                   AVAA Assessment*                JVT A Assessment**
 TOTALS           $    25.00              $    0.00                   $   0.00               $   0.00                        $   0.00


 D    The determination ofrestitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the ?efendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless Sp(?ci_fied otherwise tn
      the pnority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal vrctrms must be paid
      before the United States is paid.

 Name of Payee                                               Total Loss***                   Restitution Ordered             Priority or Percentage




 TOTALS                             $                          0.00              $                      0.00
                                                                                     ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

0     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the        D fine         D restitution.
       D   the interest requirement for the       D   fine     D      restitution is modified as follows:

* Amy, Vicky, and Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l JOA, and l 13A of Title             18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)      Case
                       Judgment in a2:20-cr-00103-JTR
                                    Criminal Case                Document 13 Filed 03/11/21 Page 4 of 4
                       Sheet 6 - Schedule of Payments

                                                                                                            Judgment-Page   -~4- of            4
 DEFENDANT: Marcus McIntosh
 CASE NUMBER: 2:20-CR-103 JTR

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$        25.00      - -      --
                                                                 due immediately, balance due

            •     not later than                                     , or
            •     in accordance with
                                       •   C,
                                                  •    D,        •    E, or    D F below; or

 B     •    Payment to begin immediately (may be combined with                DC,      D D,or       D F below); or

 C     D    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $              over a period of
                          (e.g., months o~ years), to commence _ _              _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                  Joint and Several               Corresponding Payee,
      (including defendant number)                       Total Amount                        Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments ~h~ll be applied_in the following ord~r: (1) ~sse_ssment, (2) restitution principal, (3) ~estitution interest, (4) AVAA assessment,
(SJ fine prmc1pal, (6) fine mterest, (7) commumty rest1tut10n, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
